Title: John Mathews, for Committee of Congress, to Nathanael Greene, 30 April 1781
From: Mathews, John
To: Greene, Nathanael



Sir
Philadelphia April 30. 1781.
The inclosed paper will give you the substance of the latest intelligence Congress have received from Europe. The countenance given by Russia to the united provinces must be productive of very happy effects, it encourages them to enter into the war with alacrity and to prosecute it with vigor. This of course raises up another powerful enemy against G: Britain and enables our generous Ally to give us more substantial aid, than he could otherwise have done. Our affairs at the Court of Madrid wear a more pleasing aspect than they have yet done and we have reason to expect a more earnest friendship from that monarch than he has yet manifested toward us.
The troops and Ships destined for our aid were expected to sail in all the Month of March, the exact numbers of either we are not informed of, but we are encouraged to expect both will be respectable
We are directed by Congress to communicate to you the complaints that have been made, of a number of the british Officers being suffered to remain in Charles Town on parole when the enemy extend this indulgence with a very sparing hand to our Officers, that you should enquire into the matter and rectify whatever improprieties may have arisen in conducting this business.
It is also the wish of Congress that you would endeavour to negociate an exchange of prisoners and relieve as many of ours as you possibly can, from the horrors of so severe a Captivity as they experience
You may possibly conceive some embarrassments will arise in negociating this business, least what may be done by you, might militate against the general exchange negociating by the commander in Chief; but as the powers of exchange in your department are by Congress fully lodged in your hands, we conceive it ought not to influence your conduct farther than military duty must enjoin. Policy in our opinion directs every thing to be done in this business that can be done without loss of time as the enemy have already engaged a very large number of our men, (from good authority we are informed between 5 and 600) and are daily engaging more in their service—inevitable necessity drives our unhappy men to quit the service of their country for one they detest, and the policy of the enemy places them in a situation that for ever precludes them from the least chance of returning, being all engaged for the west India service. The inclosed paper will show you the outrageous malice of the enemy against our Officers and the pressing necessity of something decisive being immediately done to prevent so diabolical a measure as is therein proposed to be adopted by them.
We are sir, with much Esteem & regard, Yr. most Obedt. servts. By Order of the Committee
Jno. Mathews Chairman
